EDELMAN, COMBS, LATTURNER & GOODW
20 S. Clark, Suite 1500
Chicago, Illinois 60603
Phone 312/739-4200
Fax 312/419-0379

Email: info@edcombs.com

www.edcombs.com

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

. 3/4/2020
DATE FILED:

 

March 4, 2020

VIA ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007-1312

Re: Rubin v. Montefiore Medical Center; 18-cv-11066-AT-DCF
Dear Judge Torres:

Plaintiff, Jonathan Rubin, respectfully submits this request for an extension of time to file
his Amended Complaint by March 5, 2020.

On February 28, 2020, the Court entered an Order granting Plaintiff leave to file his
Amended Complaint by March 3, 2020. On March 3, 2020 Plaintiff filed his Amended
Complaint. See Docket No. 67.

However, on March 4, 2020, Plaintiff received an ECF notification that the filing of the
Amended Complaint was deficient and instructing Plaintiff to seek leave of Court to refile the
Amended Complaint as the deadline to file had now passed.

Plaintiff understands that this Court generally does not grant extensions after the deadline
at issue has passed. However, in this case, Plaintiff did not receive notice that the Amended

Complaint had been rejected by the clerk’s office until after the deadline had expired.

Defendant’s counsel has advised that Defendant does not oppose the relief requested
herein.

Wherefore, Plaintiff respectfully requests an extension of time up to and including March
5, 2020 to file the Amended Complaint.

GRANTED. By March 5, 2020, Plaintiff shall file his amended complaint.

SO ORDERED. Ojn-
Dated: March 4, 2020
New York, New York ANALISA TORRES
United States District Judge
